Citation Nr: 1302334	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for upper extremity peripheral neuropathy (claimed as numbness in the finger tips), including as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.

2.  Entitlement to an initial evaluation higher than 10 percent for lumbar spine strain for the period prior to March 2, 2010, and higher than 20 percent since March 2, 2010.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to March 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to July 1972, December 1990 to July 1991 and February 2003 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied entitlement to service connection for numbness in the fingertips, and granted service connection for lumbar spine strain, with an initial 10 percent rating, effective in September 2003. 

In August 2005, the Veteran requested a hearing before a Decision Review Officer (DRO).  By written statement received in March 2006, however, his representative, on his behalf, withdrew the request.  See 38 C.F.R. § 702(e) (2012).

In January 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  In March 2010, the AMC awarded a 20 percent rating for the low back disability, a separate 10 percent rating for right leg radiculopathy, and a total rating for compensation purposes based on individual unemployability; all effective March 2, 2010.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of entitlement to service connection for upper extremity peripheral neuropathy (claimed as numbness in the finger tips), including as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol dependence; and a higher initial rating for the orthopedic manifestations of the low back disability is discussed in the REMAND portion of the decision below and is REMANDED to the AMC in Washington, DC, for additional development.


FINDINGS OF FACT

1.  The Veteran has not been gainfully employed since October 4, 2005.

2.  The Veteran has met the percentage requirements for TDIU since he was last gainfully employed in October 2005.

3.  The Veteran's service connected disabilities have precluded gainful employment for which he would otherwise be entitled during the period since his last gainful employment in October 2005.

4.  Since March 2, 2010, the Veteran has had moderate incomplete paralysis of the left and right sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met since October 4, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2012).

2.  The criteria for a 20 percent rating for right lower extremity radiculopathy as a neurologic manifestation of the service connected back disability have been met since March 2, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for a 20 percent rating for left lower extremity radiculopathy, as a neurologic manifestation of the service connected back disability have been met since March 2, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The issues in this appeal arise from downstream issues following the grant of service connection for the low back disability.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has been afforded an adequate VA examination and all relevant records have been obtained.  There is no further evidence that would be reasonably likely to substantiate the claim.  

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The instant appeal arises in part from the initial grant of service connection for the Veteran's low back disability; hence the Board has jurisdiction to consider the question of entitlement to TDIU during the period beginning with the grant of service connection.  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In this case, the Veteran has met the percentage requirements for TDIU since September 23, 2004.  At that point, his service connected disabilities consisted of PTSD with alcohol dependence, evaluated as 50 percent disabling; lumbar strain, evaluated as 20 percent disabling; tinnitus, and hemorrhoids, each evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable.  His combined rating was 70 percent.  The rating has been increased since, including a period from April 11, to May 31, 2007, when a temporary total rating was in effect for PTSD.

Records from a Civil Service Retirement Board show that the Veteran retired in October 2005.  His physician indicated in a June 2007 report the Veteran's last employment was on October 4, 2005.

The Veteran underwent VA hospitalization in April and May 2007, for treatment of alcohol abuse and associated PTSD.  The global assessment of function was 35 and it was opined that he was unemployable. 

In June 2007, H. Kang, M.D., opined that the Veteran was permanently disabled form all types of work due to PTSD.  He indicated that the disability had begun in May 2007, but had been present since October 4, 2005.  

On examination for VA in August 2007, the diagnoses were PTSD and alcohol abuse in remission.  The global assessment of function was 40.

The evidence is overwhelming that the Veteran's service connected PTSD has precluded gainful employment since at least his hospitalization in April 2007; but treatment records as early as November 2005, indicate that the Veteran was experiencing serious psychiatric symptoms.  At that time he was noted to be shut down emotionally, have no eye contact and respond to questions with one word answers.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that his service connected disabilities have precluded gainful employment since October 4, 2005.  Accordingly, a TDIU is granted as of that date.  

Ordinarily the pending issue of entitlement to service connection would be considered inextricably intertwined with the TDIU.  There is; however, no allegation or evidence of unemployability prior to October 4, 2005.  Hence entitlement to TDIU prior to that date is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Neurologic Manifestations of the Lower Back Disability

Under the General Formula for rating Diseases and Injuries of the Spine (General Formula), neurologic and orthopedic manifestations of a back disability are to be rated separately.  Note 1 to the General Formula, 38 C.F.R. § 4.71a (2012).

The RO granted service connection for right lower leg radiculopathy as a neurologic manifestation of the service connected low back disability.  Although, this issue was not specifically appealed, the Board must consider the neurologic manifestations as part of the low back disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances. 38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2012). 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively. 38 C.F.R. § 4.124a, DC 8520.

The May 2004 VA examination report reflects the Veteran reported various joint pains, to include his low back.  Straight leg raising was negative bilaterally; sensation in the lower extremities was normal; deep tendon reflexes were 1+ bilaterally; and, motor strength was normal in the lower extremities.  The examiner diagnosed a very mild lumbar spine strain with very minimal loss of ROM.

The November 2006 fee-basis examination report reflects the Veteran reported constant low back pain aching in nature.  Physical examination revealed no evidence of muscle spasm or radiating pain on movement.  Straight leg raising was positive, bilaterally; but the examiner found no evidence of radiating pain.  Motor and sensory functions were within normal limits.  Reflexes were 2+ at the knees and ankles.

VA outpatient records do not note any neurologic findings related to the thoracolumbar spine, except for an August 2009 entry noting an electromyography/nerve conductive study that showed mild right L5 radiculopathy.

The March 2, 2010 examination report (printed together with the report of an unrelated examination conducted in June 2010) reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported his low back pain prevented him from sleeping in a bed; he had to sleep sitting up in a chair.  His treatment includes use of a transcutaneous electrical nerve stimulation unit, analgesics, and a muscle relaxer, which he was unable to name.  He reported he received fair relieve from those modules of treatment.  

The Veteran denied any bladder or bowel involvement.  He complained of moderate pain in the right leg.  There was absent or decreased sensation in the toes of both feet.  Reflexes were hypoactive in both knees and absent in both ankles.  Muscle strength ranged from 3/5 to 4/5 in the lower extremities; meaning that resistance was possible against gravity or some resistance.  

Prior to the March 2010, examination, the neurologic findings consisted of the diminished reflexes reported on the May 2004 examination, the positive straight leg raising reported on the November 2006 examination and mild right L5 radiculopathy shown on testing in August 2009.  The Veteran did not report radiating pain, and there was no reported loss of strength, reflexes, or sensation.  In short, there were minimal manifestations of neuropathy.  The rating schedule provides a 10 percent rating for mild disability in the sciatic nerve.  Resolving reasonable doubt in the Veteran's favor, separate 10 percent ratings are warranted for mild incomplete paralysis of the sciatic nerves on the left and right.

The March 2, 2010 examination showed, for the first time, some decrease in muscle strength, absent ankle reflexes, diminished or absent sensation, and the Veteran's report of radiating pain on the right.  These findings indicate an increase in the disabilities of the sciatic nerves.  Accordingly, separate 20 percent ratings are warranted as of the date of the examination.

Muscle strength was largely intact and the examination report shows that the Veteran reported no leg weakness, unsteadiness or falls, and was able to ambulate 100 yards, albeit with assistance.  Although he ambulated slowly with a cane, his gait was normal.  Given the residual function, the Board finds that the evidence is against a rating in excess of that for moderate incomplete paralysis of the sciatic nerves.  No additional neurologic impairment has been demonstrated.



Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case the Veteran's neurologic disability consists of manifestations that equate to incomplete paralysis of the sciatic nerve.  These manifestations, as discussed above, are contemplated in the rating schedule.  There are no additional reported manifestations.  Referral for extraschedular consideration is therefore not warranted.


ORDER

Entitlement to TDIU is granted, effective October 4, 2005

Entitlement to an initial 10 percent rating for right lower extremity radiculopathy is granted from September 23, 2003 to March 1, 2010.

Entitlement to an initial 20 percent rating for right lower extremity radiculopathy is granted, effective March 2, 2010.

Entitlement to an initial 10 percent rating for left lower extremity radiculopathy is granted from September 23, 2003 to March 1, 2010.

Entitlement to an initial 20 percent rating for left lower extremity radiculopathy is granted, effective March 2, 2010.


REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremity included as secondary to his history of alcohol dependence, which medical authorities have opined was due to his service-connected PTSD.  The March 2010 examination report reflects the examiner opined the upper extremity disability was not directly related to the Veteran's active service, nor was it due to or related to the Veteran's history of alcohol abuse, as it "did not manifest with the symptomatology typically associated with alcohol-related peripheral neuropathy."  The examiner did not, however, address whether the Veteran's alcohol dependence aggravated the upper extremity peripheral neuropathy.  Language such as, "is not due to or related to . . ." does not address the issue of whether a service-connected disability aggravates a claimed disorder.  See El-Amin v. Shinseki, No. 10-3031 (Vet. App. Jan. 15, 2013).  Hence, the case must be returned so the examiner may address that facet of the claim.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In its previous remand, the Board sought to provide the Veteran with an examination in which the examiner provided the findings required by DeLuca.  On the VA examination that reportedly took place in March 2010, it was noted that the Veteran reported severe flare-ups of back disability, but there was no indication of the additional limitation of motion during the flare-ups.  It was not specifically reported whether there was additional limitation of motion due to other functional factors, other than pain.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2012). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should return the claims file to the examiner who conducted the March 2010 low back examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's PTSD-associated history of alcohol dependence aggravates, that is, chronically worsens, the numbness and tingling of the fingers.

The examiner should provide a full explanation for the opinion rendered.

In the event the examiner who conducted the March 2010 examination is no longer available, refer the claims file to an equally qualified examiner.  Should a substitute examiner advise an opinion cannot be rendered without an opinion, the AMC/RO will arrange the examination.  The claims file must be provided for review as part of any examination.

2.  The Veteran should be afforded a new VA examination to determine the current orthopedic manifestations of his service connected low back disability.

The examiner should review the claims file, including relevant records in Virtual VA.

The examiner should also report the ranges of thoracolumbar spine motion in degrees.

The examiner should also report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The additional limitation of motion should be reported in degrees.

3.  If any issue on appeal is not fully granted and remains on appeal, issue a SSOC.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


